Exhibit 10.1



OFFICE LEASE AGREEMENT

1.01 - BASIC LEASE PROVISIONS

(a) Lessee, Legal Entity: BankTrust, an Alabama banking corporation   (b) Lessee
Address: 100 St. Joseph Street, Mobile, Alabama 36602   (c) Lessee Tax
Identification No.: 63-0909434   (d) Lessor: The Employees’ Retirement System of
Alabama, an instrumentality of The State of Alabama and the Teachers’ Retirement
System of Alabama, an instrumentality of the State of Alabama, (collectively,
“Lessor”).   (e) Lessor Address: 201 South Union Street, Montgomery, Alabama
36104   (f)

Lessor Tax Identification No.:          63-0474586

  (g)

Lease Date: August 25, 2010

  (h) Premises: Located in the RSA BankTrust Building at 107 St. Francis Street,
Mobile, AL 36602, more particularly identified in Section 1.02   (i)

Rentable Square Footage of Premises:          72,247 Square Feet

  (j)

Rentable Square Footage of Building:          291,674 Square Feet

  (k)

Lessee’s Share:          twenty-five (25%)




EXHIBITS

  Exhibit A – Floor Plans Exhibit A-1 -- Remote Facility Plan Exhibit B – Work
Letter Exhibit C -- Operating Costs Exclusions Exhibit D – Rules and Regulations
Exhibit E -- Reserved Parking Plan Exhibit F -- Building Signage


SCHEDULES



1

--------------------------------------------------------------------------------



1.02 - LEASED PREMISES

This Office Lease Agreement (this “Lease”) is made and entered into on the Lease
Date by and between Lessor and Lessee.  Lessor leases to Lessee and Lessee
leases from Lessor the Premises, consisting of 72,247 rentable square feet,
located on the 1st floor and the mezzanine level, and on the entirety of the
25th, 26th, 27th, 28th, 29th, 30th and 31st floors, situated in that certain
office building known as the RSA BankTrust Building and located at 107 St.
Francis Street in Mobile, Alabama (the “Building”).  Floor plans for the
Premises are included in Exhibit A attached hereto.  The remote drive-through
teller facility (“Remote Facility”) to be constructed by Landlord on the ground
floor of the Building as shown on Exhibit A-1 shall also be included in the
Premises.  “Lessee’s Share” as used in this Lease shall equal the percentage
determined using a fraction, the numerator of which is the rentable area
contained within the Premises and the denominator of which is the rentable area
of the Building.  Lessee’s Share is shown in Section 1.01(k).

1.03 - TERM

(a)       Subject to satisfaction of the Conditions Precedent set forth in
subsection 1.03 (b) herein, the initial term of this Lease (the “Initial Term”)
shall commence on the earlier of (i) the date on which Lessee, with Lessor's
approval, shall take possession of the Premises for the use permitted by this
Lease, or (ii)  the date that is thirty (30) days after the later of the date on
which a certificate of substantial completion from Lessor’s architect and a
certificate of occupancy for the Premises (the “Certificates”) have been issued
(the “Commencement Date”), and shall extend for a period of ten (10) years and
nine (9) months from the Commencement Date, subject to extension or early
termination pursuant to the terms of this Lease.

(b)       The Conditions Precedent are:

(i)       Completion of renovation of the parking facility ready for use,
replacement of exterior windows, removal of safety barricades along the
sidewalks adjacent to the Building and installation of the signage for the name
of the Building as provided in Section 9.08.

2

--------------------------------------------------------------------------------



(ii)      Installation of the Remote Facility and completion of same ready for
operation and use by Lessee and its customers.

(c)       For purposes of this Lease, "Substantial Completion" and
“Substantially Complete” shall mean that the work to be performed is
sufficiently complete except for normal "punch list" items that can be completed
thereafter without unreasonable interference with Lessee’s business operations
in the Premises, as reasonably determined by Lessor’s architect and Lessee’s
appointed representative.  At least thirty (30) days prior to the Scheduled
Commencement Date as described below Lessor’s architect will provide Lessee’s
appointed representative with a proposed punch list.  The contractor performing
such work and Lessor shall be allowed to enter the Premises at all reasonable
times following Substantial Completion as necessary to complete any unfinished
punch list items, and such entry shall not constitute an actual or constructive
eviction of Lessee, in whole or in part, nor shall it entitle Lessee to any
abatement or diminution of Rent (as defined below) or relieve Lessee from any
obligation under this Lease.  Lessor shall Substantially Complete its work by
September 1, 2011 (the “Scheduled Commencement Date”), subject to delays due to
governmental regulation, holding over or retention of possession by any tenant
or occupants, unusual scarcity of or inability to obtain labor or materials,
labor difficulties, acts of God, casualty or other causes beyond Lessor's
reasonable control, any of which shall extend the Scheduled Commencement Date
for a period equal to the duration of each such delay.  If Lessor cannot
Substantially Complete its work by the Scheduled Commencement Date due to the
above mentioned causes, then this Lease shall not be void or voidable and Lessor
shall not be liable for any loss or damage as a result of the
delay.  Notwithstanding anything herein to the contrary, if the Conditions
Precedent have not been satisfied, and the Certificates have not been issued by
March 31, 2012, except for reasons due to Lessee’s willful act or willful
failure to act, then the provisions of subsection 1.03(d) shall apply.

(d)       Lessor acknowledges that Lessee is presently occupying premises
located at 100 St. Joseph Street, Mobile, Alabama 36602 (the “Existing
Premises”) pursuant to that certain Lease dated April 17, 1995 between Chippewa
Lakes, LLC as landlord and Lessee as tenant (the “Existing Lease”), which
Existing Lease expires December 31, 2011.  In the event that Lessor does not
achieve Substantial Completion and the Certificates are not issued on or before
the Scheduled Delivery Date, regardless of any delays due to the events
described more particularly in Section 10.02 and as a result Lessee is unable to
vacate and surrender the Existing Premises on or prior to March 31, 2012, then:

3

--------------------------------------------------------------------------------



(i)       Lessor shall reimburse Lessee for its rental expenditures and any
holdover penalties under the Existing Lease and for its rental expenditures for
any temporary replacement premises leased pursuant to subsection (ii) below, to
the extent that such amounts are incurred after March 31, 2012 and Lessor and
Lessee shall cooperate with each other, at no cost to Lessee, in an effort to
keep Lessee in occupancy of the Existing Premises and to minimize payment by
Lessor of any sums which the landlord under the Existing Lease may require as a
condition to permitting Lessee to remain in possession of the Existing Premises
after March 31, 2012.

(ii)      In the event Lessor and Lessee are unable to obtain an agreement from
the landlord under the Existing Lease permitting Lessee to remain in the
Existing Premises for any period after March 31, 2012, Lessor shall, in
cooperation with Lessee, locate temporary facilities for use and occupancy by
Lessee until that date which is thirty (30) days after such time as the Premises
are ready for Lessee’s occupancy for the conduct of its business therein, and
Lessor shall pay to Lessee the reasonable costs of moving and relocating Lessee
to such temporary facilities, such payment to be made prior to commencement of
the Initial Term.

(e)       The parties acknowledge and agree that the area of the Premises to be
located on the mezzanine level is intended for use by Lessee as its IT facility
(the “Facility Area”) in support of its banking business and is not open to its
customers or to the public in general.  It is Lessee’s expectations that its
present IT facility can be relocated independently and at an earlier date than
the relocation of its business from Lessee’s existing business location.  As an
accommodation to Lessee, Lessor agrees that, upon completion of Lessor’s work on
the Facility Area and issuance of the certificate of substantial completion and
certificate of occupancy for the Facility Area, Lessor shall deliver possession
of the Facility Area, for use and occupancy by Lessee under the terms and
conditions of this Lease.  Such occupancy shall not modify the terms of this
Lease respecting the determination of the Commencement Date of the Lease Term,
but Lessee’s obligation for payment of Lessee’s share of Operating Costs,
calculated on the rentable square feet of area of the Facility Area, shall
commence as to such area on the date Lessee commences use of said area of the
Premises.

4

--------------------------------------------------------------------------------



1.03.1 – OPTIONS TO EXTEND

Lessee shall have the option to renew the term of this Lease for three (3)
successive renewal terms of five (5) years each (collectively, the "Renewal
Terms," and collectively with the Initial Term, the “Term” or "Lease
Term").  Each option to renew must be exercised by written notice from Lessee
(“Lessee’s Option Notice”) received by Lessor not later than nine (9) months
prior to the expiration of the then-current term.  This option to renew shall be
null and void and of no further force and effect if (i) Lessor does not receive
Lessee’s Option Notice prior to such nine (9) month period, or (ii) on the date
that Lessor receives Lessee’s Option Notice or on the date of the commencement
of the Renewal Term that is the subject of Lessee’s Option Notice, (A) this
Lease is not in full force and effect, or (B) there exists an uncured Default
(as defined in Section 8.01 below).  Each Renewal Term shall be on the same
terms and conditions as set forth herein except that the Base Rent defined in
Section 1.06.1 and the Parking Card Fee [defined in Section 3.05 (a)] shall be
adjusted as provided in said Section 1.06.1.

1.04 - IMPROVEMENTS TO THE PREMISES

The Leasehold Improvements (as defined in the Work Letter) shall be completed on
a “turn-key” basis and as described in the Work Letter and in accordance with
those certain plans and specifications approved by Lessor and Lessee (the
“Plans”), all as provided in the Work Letter.  Term Leasehold Improvements shall
also include the Remote Facility, and related equipment and electronics used in
the operations thereof (collectively, the “Remote Facility System”)

5

--------------------------------------------------------------------------------



1.05 - ACCEPTANCE OF PREMISES

Promptly upon Lessor’s delivery of possession of the Premises, Lessee shall
notify Lessor in writing of any specific construction work not included in the
Plans that Lessor had agreed in writing to perform within the Premises and that,
through no fault or request of Lessee or its agents, has been omitted.  Upon
receipt of such written notice Lessor shall cause such specified omitted work to
be completed.  Lessee’s occupancy of the Premises shall constitute acceptance of
the Premises by Lessee except for such omitted work and other punch list items,
but subject nevertheless to Lessor’s obligation to construct the improvements in
accordance with the Plans.

1.06 - RENT

All monies payable by Lessee to Lessor under this Lease, including without
limitation, Base Rent (as defined below) and Additional Rent (as defined below)
(collectively, the “Rent”) shall be deemed to be Rent and shall be payable and
recoverable as Rent in the manner herein provided, and Lessor shall have all
rights against Lessee for default in any such payment.  Rent shall be paid to
Lessor in advance, on the first day of each calendar month, during the Lease
Term, without abatement, deduction or set-off of any kind, except as otherwise
provided herein.  Lessee shall pay Rent when due, in legal tender of the United
States of America, at the address of Lessor as set forth herein, or to such
other person or entity or to such other address as Lessor may designate in
writing.    Should this Lease commence on a day other than the first day of the
month or terminate on a day other than the last day of the month, the Rent for
such partial month shall be prorated based on a 365-day year.

1.06.1 - BASE RENT

Lessee agrees to pay to Lessor base rent (“Base Rent”) throughout the Term in
twelve (12) equal monthly installments in advance in the amounts per rentable
square foot contained within the Premises (as such amounts may be modified from
time to time in accordance with provisions of this Lease) set forth below:

6

--------------------------------------------------------------------------------





Initial Term

 

Years

Rate PSF

Monthly Base Rent

Months 0-9: $00.00

$      00.00

Months 10 - 36: $11.00 $66,226.42 Years 4-6: $11.75 $70,741.86 Years 7-8 :
$12.25 $73,752.15 Years 9-end of lease term: $12.75 $76,762.44



First Renewal Term

 

Years

Rate PSF

Monthly Base Rent

Parking

11 – 12 $13.18 $79,351.29 $35.00/space 13 – 14 $13.38 $80,555.41 $35.00/space 15
$13.63 $82,060.55 $35.00/space  

Second Renewal Term

 

Years

Rate PSF

Monthly Base Rent

Parking

16 $14.00 $84,288.17 $40.00/space 17 – 18 $14.25 $85,793.31 $40.00/space 19 – 20
$14.50 $87,298.46 $40.00/space  

Third Renewal Term

 

Years

Rate PSF

Monthly Base Rent

Parking

21 – 22 $15.00 $90,308.75 $45.00/space 23 – 24 $15.50 $93,319.04 $45.00/space 25
$16.00 $96,329.33 $45.00/space

1.06.2 - INTEREST RATE ON DELINQUENCIES

Any installment of the Rent, including without limitation, Base Rent and all
other amounts due from Lessee under this Lease in addition to Base Rent
(“Additional Rent”), not paid within ten (10) days of the date when due shall be
subject to a late charge equal to the lesser of (i) five percent (5%) of such
installment or (ii) $100, and shall bear interest from the date due until paid
at the greater of (i) the rate equal to eight percent (8%) per annum or (ii) the
rate equal to two percent (2%) above the interest rate per annum published or
announced from time to time by Bank of America, N.A. and its successors or
assigns as their prime rate or base rate of interest (but in no event greater
than the highest non-usurious rate permitted under the laws of the State of
Alabama) and such interest shall constitute Additional Rent hereunder due and
payable with the installment of the Base Rent next due.  These provisions for
interest to be paid and late charges shall be in addition to Lessor's other
rights and remedies hereunder or at law or in equity and shall not be construed
as liquidated damages or as limiting Lessor's remedies in any manner.

7

--------------------------------------------------------------------------------



2.02 - ADDITIONAL RENT -- OPERATING COSTS

(a)       Lessee shall pay as Additional Rent Lessee’s Share of all "Operating
Costs" for the Building and the land upon which the Building is
situated.  "Operating Costs" shall be all expenses paid or incurred by Lessor or
on Lessor's behalf as reasonably determined by Lessor to be necessary or
appropriate for the ownership, operation, maintenance and repair of the
Building, the land upon which it is situated, and any other improvements
provided by Lessor to the common areas of the Building or for the general
benefit of all of the tenants of the Building, including without limitation, all
expenses paid or incurred by Lessor for heating, cooling, electricity, water,
gas, sewers, refuse collection, telephone service not separately chargeable to
specific tenants, and similar utilities services; the cost of supplies;
janitorial services; landscaping, maintenance and replacements; window washing;
insurance; management fees; services of independent contractors; cost of all
maintenance and service contracts; personal property taxes; non-capitalized
alterations or improvements made to the Building by reason of the laws and/or
requirements of any insurer or governmental agency enacted, promulgated or made
applicable to the Building after the Commencement Date; the cost of compensation
(including without limitation, employment taxes and fringe benefits) of all
persons who perform duties in connection with such Operating Costs; annualized
costs of capital expenditures made after completion of renovation of the
Building to the extent that such capital expenditures improve the efficiency of
the Building by reducing the Operating Costs and are amortized using a
straight-line method over a life acceptable to the appropriate taxing authority
together with interest at the rate equal to eight percent (8%) per annum,
regardless of whether such capital expenditures are required by governmental law
or regulation; the costs of telecommunications equipment and cable that is not
used exclusively by any single tenant or any subset of tenants of the Building;
painting and decorating common areas, including without limitation, holiday
decorations; deductible payments under insurance policies; the cost of legal
services that relate to the Building as a whole and are for the benefit of the
tenants of the Building; and the cost of accounting services relating to the
Building as a whole.  Lessor may, in a reasonable manner, allocate insurance
premiums for so-called "blanket" insurance policies that insure other properties
as well as the Building and said premiums allocable to the Building shall be
deemed to be Operating Costs.

8

--------------------------------------------------------------------------------



(b)       Notwithstanding the provisions of the foregoing subsection (a),
Operating Costs shall not include those costs described in Exhibit C attached
hereto.

(c)       Notwithstanding anything in Sections 2.02, 2.02.1 and 2.02.2 to the
contrary, Lessee’s Share of the Operating Costs before the first anniversary of
the Commencement Date shall not exceed an amount equal to $5.00 per rentable
square foot contained within the Premises.  After the first anniversary of the
Commencement Date, Lessee’s Share of the Operating Costs that are under Lessor’s
control shall not increase more than three percent (3%) per annum, and Lessee’s
Share of the Operating Costs that are not under Lessor’s reasonable control
(defined to include including without limitation, real estate and personal
property taxes, insurance, security and common area utilities) shall not
increase more than five percent (5%) per annum.

(d)       The parties acknowledge that a portion of the spaces in the Parking
Facility will be used for valet parking by the Battle House Hotel for its guests
and invitees (the “Valet Spaces”) and that the hotel will not be contributing to
the Operating Costs attributable to the Parking Facility.  Accordingly, the
Operating Costs for the Parking Facility, for purposes of calculating Lessee’s
Share thereof, shall be reduced by an amount equal to the Adjustment
Factor.  The Adjustment Factor is an amount determined by multiplying the
Operating Costs by a fraction, the numerator of which is the gross revenue
received by Lessor for the Valet Spaces, and the denominator of which is the
gross revenues from all parking spaces.

9

--------------------------------------------------------------------------------



2.02.1 - ADJUSTMENT FOR ESTIMATED COSTS

(a)       Within sixty (60) days following the Commencement Date and thereafter
at such times as Lessor elects (but no more than once during any Lease year
after the first Lease year), Lessor shall furnish Lessee a written statement
setting forth the estimated Operating Costs for the succeeding twelve (12) month
period together with a statement showing one-twelfth (1/12) of Lessee’s Share of
the estimated Operating Costs.  The estimated Operating Costs may reflect
anticipated cost increases.  Lessee shall pay one-twelfth (1/12) of Lessee’s
Share of the estimated Operating Costs to Lessor monthly.  Failure by Lessor to
provide estimated Operating Costs shall not constitute a waiver of Lessee’s
obligation to pay Operating Costs.  If Lessor shall not have furnished estimated
Operating Costs at the times contemplated herein, then until the first day of
the first month next following the month in which revised estimated Operating
Costs are provided, Lessee shall pay to Lessor each month an amount equal to the
monthly sum payable by Lessee to Lessor under the most current estimate of
Operating Costs.  In such event, promptly after revised estimated Operating
Costs are furnished to Lessee or together therewith, Lessor shall give notice to
Lessee stating whether the aggregate amount of the installments of Lessee’s
Operating Costs previously paid for such year is more or less than the aggregate
amount of the installments of Lessee’s Operating Costs to be paid for such year
in accordance with revised estimated Operating Costs, and within thirty (30)
days after receipt of such notice, the parties shall pay the amount of such
deficiency or overpayment in the same manner as provided in Section 2.02.2
below.

(b)       Lessor may at any time or from time to time furnish to Lessee a
revised estimate of Operating Costs and, in such case, Lessee’s Operating Costs
for the remainder of the year shall be based upon such revised estimate of
Operating Costs and paid substantially in the same manner as provided in Section
2.02.2 below.

10

--------------------------------------------------------------------------------



2.02.2 - ACTUAL COSTS

Following each calendar year (or portion of such calendar year if the Lease Term
begins or ends in such calendar year) of this Lease, Lessor shall deliver to
Lessee a written summary and analysis statement in reasonable detail setting
forth the actual Operating Costs incurred during the previous calendar year.  If
the actual Operating Costs exceed the previously estimated Operating Costs,
Lessee shall pay to Lessor Lessee’s Share of such excess within thirty (30) days
following receipt of such statement.  If such statement shows actual Operating
Costs to be less than previously estimated Operating Costs, Lessor shall pay to
Lessee Lessee’s Share of the difference between the estimated and actual
Operating Costs within thirty (30) days following the date of such
statement.  Upon written request by Lessee,  Lessor shall deliver to Lessee a
complete copy of Lessor’s files supporting its determination of the actual
Operating Costs incurred during the previous calendar year, and Lessee shall
reimburse Lessor for the reasonable cost of reproducing such materials within
thirty (30) days of Lessee’s receipt of an invoice therefor.

3.01-USE OF BUILDING AND REMOTE FACILITY

(a)       The Premises shall be used for executive and general offices and for
no other purpose without the prior written consent of Lessor.  Lessee shall not
use the Premises in any manner inconsistent with the maintenance of the Building
as a first-class office building in the quality of its upkeep, use and
occupancy, or in any manner that would necessitate any alteration or addition to
the Building.  Lessee shall not do or permit to be done in or about the
Premises, nor bring or keep or permit to be brought or kept therein anything (i)
that is prohibited by or will in any way conflict with any law, statute,
ordinance, or governmental rule or regulation now in force or which may
hereafter be enacted, or (ii) that would vitiate Lessor’s insurance or increase
the rate of Lessor’s insurance on the Building.

(b)       The parties acknowledge and agree that, at the time of execution of
this Lease, the City of Mobile has designated St. Francis Street for use as a
two way street, and that the St. Francis Street exit has been designed to
require right turns onto St. Francis Street.  The parties also acknowledge and
agree that St. Francis Street may from time to time during the Term be
designated for one way vehicular traffic or for two way vehicular traffic (each
a “re-designation”).  In the event of any such re-designation(s), Lesser shall
at no cost to Lessee reconfigure and construct the St. Francis Street exit to
provide for left turns onto St. Francis Street (for one way designation), or for
right turns onto St. Francis Street (for two way designation).  Such
construction shall be performed during non business hours and vehicular access
to and through the Remote Facility shall not be obstructed by reason of such
work.  Upon receipt of knowledge of any official notice of intention to make any
such conversion, Lessor shall promptly take such action as is necessary in order
to complete such reconfiguration for use on the date that St. Francis Street is
opened as a converted street.

11

--------------------------------------------------------------------------------



(c)       Lessor shall not use or allow any other tenant in the Building to use
electronics or communication devices that interfere with the use of electronics
or communication devices by Lessee.  Upon receipt of notice from Lessee of any
such interference Lessor shall immediately cause the use of any such interfering
device to cease or to cause such device to be shielded in a manner that
eliminates such interference.

(d)       Lessor shall not lease or permit to be leased any space in the
Building to any tenant that is not at least a Class B Tenant, which term is
defined as tenants that typically occupy premises in Class B Buildings located
in Birmingham, Atlanta and Montgomery.

3.02-UTILITIES AND OTHER SERVICES

(a)       Lessor shall furnish building standard amounts of water and electric
current for HVAC, lighting, power and elevator services to the extent that they
are available to the Building from the appropriate utility companies, the cost
of such services shall be included in Operating Costs and Lessee shall have the
use of a building standard amount of outlets and fixtures in the Premises, but
not less than those as specified in the Plans.  Lessor shall exercise all
reasonable efforts to maintain continuity of and keep in good repair the above
services; however, Lessor shall in no event be liable in damages for stoppage or
interruption of such services or damage for any injury to any person or property
arising out of any defect in any apparatus providing such services.  Lessor
shall only be required to maintain and operate the HVAC systems for all parts of
the Premises between the hours of 7 a.m. and 6 p.m. on Monday through Friday and
8 a.m. and 1 p.m. on Saturday, or as such hours may be extended by Lessor from
time to time (holidays excepted).  In the event Lessee shall require HVAC
service beyond the hours set out hereinabove, Lessee shall pay to Lessor such
uniform charges as Lessor may establish from time to time for such additional
HVAC service beyond the hours set out hereinabove; provided however, that, the
initial charge for providing such after-hours HVAC service to one floor of the
Building shall be Thirty-Five Dollars ($35.00) per hour.

12

--------------------------------------------------------------------------------



(b)       Lessor shall regulate the use of the elevators in the Building to the
end that contractors, vendors and service personnel shall during normal business
hours use not more than two elevators with access to and from the Building at
the basement level.

3.03 BUILDING REGULATIONS

Lessee shall obey all reasonable rules and regulations of the Building as
imposed by Lessor, the current version of which are set forth in Exhibit D and
incorporated herein by reference as a part of this Lease.  The rules and
regulations are in addition to and shall not be construed to modify or amend
this Lease in any way.  Lessor shall have the right to make changes or additions
to such rules and regulations provided such changes or additions, except those
affecting the safety and operation of the Building or the Premises, do not
unreasonably affect Lessee's use of the Premises, the parking facility or the
Common Areas. Lessor shall not be liable for failure of any tenant to obey such
rules and regulations, except that Lessor shall take reasonable steps to enforce
such rules and regulations to the extent necessary to prevent any breach thereof
by any tenant that disturbs Lessee’s use of the Premises, the parking facility
or the Common Areas.

3.04-QUIET ENJOYMENT

Lessor agrees that subject to the terms, covenants, and provisions of this
Lease, Lessee shall have the right, upon observing and complying with all terms,
covenants, and provisions of this Lease, to peaceably and quietly occupy and
possess the Premises.

3.05 PARKING

(a)       For every five hundred (500) rentable square feet or fraction thereof
of office space contained within the Premises, Lessor shall make available to
Lessee one (1) parking access card per parking space in the parking facilities
located in the Building, on a self-parking basis.  Lessor shall provide
throughout the Term twenty (20) of the calculated parking access cards at no
charge to Lessee.  The remaining balance of calculated parking access cards
shall be at a cost to Lessee of $25.00 per month per parking card (the “Parking
Card Fee”), which Parking Card Fee may be increased or decreased by Lessor in
accordance with market rates for similar class parking facilities, as determined
by Lessor in its commercially reasonable discretion. Notwithstanding the
foregoing, the Parking Card Fee payable during the Initial Term (i) shall not
increase before the third (3rd) anniversary of the Commencement Date, (ii) shall
not increase more than twenty-five percent (25%) and (iii) shall be capped at a
not to exceed cost of $31.25 per space per month during the Term.  The number of
access cards herein allocated shall increase or decrease pro rata with any
increase or decrease in the rentable square footage in the Premises.

13

--------------------------------------------------------------------------------



(b)       Lessor shall designate fifty of Lessee’s parking spaces as reserved
for its use, and Lessee’s reserved parking spaces are designated on Exhibit E
attached hereto.

(c)       Use of the parking facility shall be limited to tenants in the
Building and for valet parking for guests of the Battle House Hotel.

3.05.1 - PARKING RULES AND REGULATIONS

Lessee shall comply with all commercially reasonable rules and regulations
established by Lessor or the operator of the parking facility, provided such
rules and regulations are uniformly applied and enforced and do not impair
Lessee’s use of the parking facility.  Lessee shall provide to Lessor the
license number of automobiles to be parked in the parking facility pursuant to
the rights granted hereunder.  Lessor may provide parking stickers to Lessee to
identify automobiles parked in such parking facility, and in any event, any
automobiles parked in areas reserved for Lessee or for other tenants in the
Building which are not properly identified as automobiles belonging to Lessee,
or employees or agents thereof, shall be removed by Lessor at the expense of the
vehicle owner.

3.05.2 – INTERFERENCE WITH LESSEE’S PARKING

If Lessee is not permitted to utilize any allocated parking space in the parking
facility for any vehicle for which Lessee is renting space at any time during
the Lease Term by reason of unauthorized use by others, such failure or
inability shall not be deemed to be a Default by Lessor provided Lessor takes
prompt action to remove such vehicle.

14

--------------------------------------------------------------------------------



3.05.3 - LESSOR'S RIGHTS

Lessor shall have the right to erect barriers to the parking facility that can
be passed or removed by use of a card or other identification system. Lessor
shall have the right to promulgate commercially reasonable rules and regulations
pertaining to any such system as may be installed, provided same do not impair
Lessee’s use of the parking facility.  During the Lease Term, Lessor shall have
the right to designate and to relocate visitor parking areas, handicapped
persons' parking areas and other restricted parking areas periodically, all at
Lessor's sole discretion; provided however that Lessor’s reserved spaces shall
not be relocated.

3.06- LIABILITY FOR PERSONAL PROPERTY AND UNAUTHORIZED ACTIVITY

Any personal property maintained on the Premises will be at the sole risk of
Lessee and its employees, and Lessor shall not be liable for any act or default
not authorized expressly by Lessor, including without limitation, the criminal
acts of janitors or other employees or contractors of Lessor.

3.07- ENVIRONMENTAL MATTERS

Lessee and Lessor shall each comply with all Environmental Laws (as such term is
defined below) concerning the proper storage, handling and disposal of any
Hazardous Material (as such term is defined below) with respect to the Building.
Lessee shall not generate, store, handle or dispose of any Hazardous Material
in, on or about the Building without the prior written consent of Lessor.  In
the event that Lessee is notified of any investigation or violation of any
Environmental Law arising from Lessee's activities at the Premises, Lessee shall
immediately deliver to Lessor a copy of such notice.  In such event or in the
event Lessor reasonably believes that a violation of Environmental Law exists,
Lessor may conduct such tests and studies relating to compliance by Lessee with
Environmental Laws or the alleged presence of Hazardous Materials upon the
Premises as Lessor deems desirable, all of which shall be completed at Lessee's
expense.  Lessor's inspection and testing rights are for Lessor's own protection
only, and Lessor has not, and shall not be deemed to have assumed any
responsibility to Lessee or any other party for compliance with Environmental
Laws, as a result of the exercise, or non-exercise of such rights.  Lessee shall
indemnify, defend, protect and hold harmless Lessor and its directors, officers,
agents and employees from any and all loss, claim, expense, liability and cost
(including without limitation, attorneys' fees) arising out of or in any way
related to the presence of any Hazardous Material introduced to the Premises
during the Lease Term by Lessee, its agents, employees, customers, licensees or
invitees.  To the extent possible under the Constitution of the State of
Alabama, Lessor shall indemnify, defend, protect and hold harmless Lessee and
its directors, officers, agents and employees from any and all loss, claim,
expense, liability and cost (including without limitation, attorneys' fees)
arising out of or in any way related to the presence of any Hazardous Material
introduced to the Building prior to the Commencement Date or introduced during
the Lease Term by Lessor, its agents, employees, customers, licensees or
invitees.  For purposes of this Lease, the term “Environmental Laws” shall mean
any law governing the use, storage, disposal or generation of any Hazardous
Material, including without limitation, the Comprehensive Environmental Response
Compensation and Liability Act of 1980, as amended and the Resource Conservation
and Recovery Act of 1976, as amended.  For purposes of this Lease, the term
“Hazardous Material” shall mean any substances, material and wastes which are or
become regulated under any Environmental Law or which are classified as
hazardous or toxic under any Environmental Law and explosives and firearms,
radioactive material, asbestos and polychlorinated biphenyls.

15

--------------------------------------------------------------------------------



4.01-ASSIGNMENT  -- SUBLET

Lessee shall not assign or mortgage this Lease or sublet all or any portion of
the Premises without Lessor's prior written consent in each instance, which
consent may not be unreasonably withheld or delayed by Lessor.  Any request for
Lessor's written consent to an assignment shall be accompanied by a copy of the
proposed assignment which must be in a form reasonably acceptable to Lessor.  No
assignment or subletting, if consented to by Lessor, shall relieve Lessee of its
liability under this Lease.  Lessee shall pay to Lessor, in consideration for
Lessor's written consent to the assignment or sublease, one-half of all rent and
other consideration received by Lessee from any such assignee or subtenant that
is in excess of  the sum of the rental obligation required under the terms of
this Lease for the Premises or a portion thereof for which the consent of Lessor
is requested.  This payment shall be paid to Lessor when received by Lessee,
whether such payment is received on the effective date of the assignment or
sublease or over the term of the assignment or sublease.  Consent by Lessor to
any assignment or sublease shall not operate as a waiver of the necessity for
Lessee to obtain the prior written consent of Lessor to any subsequent
assignment or sublease and the terms of any such consent shall be binding upon
the assignee or subtenant.  Lessee shall not mortgage or encumber its interests
under this Lease without Lesser’s prior written consent, which shall not be
unreasonably withheld or delayed.  Any transfer of this Lease by reason of the
sale of all or substantially all of Lessee’s assets or by reason of merger,
consolidation or conversion to a different legal entity shall not constitute an
assignment for purposes of this Section.

16

--------------------------------------------------------------------------------



4.02-RECAPTURE OF PREMISES

(a)       For a period of thirty (30) days after Lessee has given written notice
to Lessor requesting consent to an assignment of this Lease or a sublease of all
or a portion of the Premises, which notice shall identify the proposed assignee
or subtenant and specify the terms of the proposed assignment or sublease,
Lessor shall have the right, exercisable by Lessor by giving written notice
("Lessor's Termination Notice") to Lessee, to terminate this Lease as to that
portion of the Premises that Lessee proposes to assign or sublease effective
ninety (90) days following the date of Lessor's Termination Notice to
Lessee.  If Lessor elects to terminate this Lease as to such portion of the
Premises, Lessee shall, on or before the effective termination date in Lessor's
Termination Notice, vacate and deliver to Lessor possession of that portion of
the Premises subject to Lessor's Termination Notice.

(b)       Upon termination by Lessor of this Lease with respect to any portion
of the Premises, Lessor may, at Lessor's option, enter into a new lease covering
such portion of the Premises to be vacated by Lessee with the intended assignee,
subtenant or others on such terms as Lessor and the other party may agree.  In
such event, Lessee shall not be entitled to any portion of the profit, if any,
which Lessor may realize on account of such termination and reletting.  From and
after the date of such termination of this Lease, neither Lessor nor Lessee
shall have any further obligation to the other with respect to the portion of
the Premises subjected to such termination, except for matters occurring or
obligations arising prior to the effective date of such termination.

17

--------------------------------------------------------------------------------



5.02-LESSOR'S RIGHT OF ENTRY

(a)       Lessor and its agents and employees shall have the right to enter the
Premises at reasonable hours (and, except in cases of emergency, upon reasonable
advance notice to Lessee, which notice, notwithstanding any other provision of
this Lease, may be given orally) to make inspections, or to make alterations or
repairs to the Building or the Premises.  Lessee shall be entitled at its own
option to have an agent present during any such entry.  In the event of an
emergency or in order to comply with all laws, orders, ordinances and
requirements of any governmental unit or authority (whose compliance is the
responsibility of Lessor and is necessary to address imminent risk of injury to
persons or damage to property), Lessor and its agents and employees shall have
the right of entry at any time and may perform any acts related to safety,
protection, preservation or improvement of the Building or the Premises or
required by such governmental unit or authority.  Except as expressly provided
in this Lease, Lessee shall not be entitled to any abatement or reduction of
Rent because of work performed within the Building or the Premises by Lessor;
provided, that, (i) if Lessee is prevented from using a material portion of the
Premises for its intended purpose for more than an entire business day because
of such work, then Base Rent shall abate for that portion of the Premises that
is unusable for Lessee’s intended purposes on a per diem basis for each day that
Lessee is prevented from using such portion of the Premises as a result of such
work or (ii) if Lessee is prevented from using its computer network because of
such work, then Base Rent shall abate in its entirety until the use of such
computer network is restored.

(b)       During the last nine (9) months of the Lease Term, Lessor shall have
the right at all reasonable times to enter the Premises to show the same to
prospective tenants or purchasers.  During the last nine (9) months of the Lease
Term, Lessor shall also have the right to display "For Rent" signs on the
Building or the Premises and to advertise the same for lease.

18

--------------------------------------------------------------------------------



5.02.1 - MAINTENANCE

(a)       Lessee shall keep the Premises in a reasonably clean and neat
condition, repairing any damage to the Premises caused in whole or in part by
Lessee or its agents, employees, customers, licensees, or invitees, or by the
misuse of the Premises by Lessee or its agents, employees, customers, licensees,
or invitees.  The reasonable cost of any such repairs that are performed by
Lessor at the request of Lessee, plus an administrative fee of eight percent
(8%) of such costs, shall be reimbursed within ten (10) days following Lessor’s
delivery to Lessee of written invoice therefor.  Lessor will keep the Premises
in a dry and tenantable condition and will maintain in a good state of repair,
maintenance and condition the following items, excluding damages caused by
normal wear and tear and damages caused by persons other than Lessee or its
agents, employees, customers, licensees or invitees: (i) Building standard items
located within the Premises including without limitation, all exterior windows,
interior light fixtures, doors, electrical and plumbing systems and mechanical
installations and or systems and (ii) the Building corridors, lobbies, common
areas and structural members and equipment used to provide those services to
Lessee and other tenants as set forth herein.

(b)       Lessor shall be responsible for installation of the Remote Facility
System in accordance with the Plans and shall assign to Lessee all warranties
relating thereto; and Lessee shall be responsible for maintenance and repair of
the Remote Facility System thereafter.

(c)       Lessor agrees to furnish Lessee the following services:  (i) central
heat and air conditioning in season serving the Building common areas and the
Premises; (ii)  electrical lighting service and Building standard bulb
replacement for fixtures that are part of the Leasehold Improvements; (iii)
janitorial services Mondays through Fridays, exclusive of normal and traditional
business holidays, for similar buildings in Mobile, Alabama, including periodic
cleaning of floors and carpeting as necessary, and otherwise in accordance with
the written standards provided by Lessor to Lessee; and (iv) Building standard
amounts of electrical current, but not less than that as specified in the
Plans.  All costs incurred by Lessor in performing such maintenance and repairs
shall (subject to the provisions excluding certain operating expenses from
Operating Costs in Section 2.02) be included in Operating Costs. If such damage
is caused by acts or omissions of Lessee, its agents, employees, customers, or
invitees, excluding normal wear and tear, Lessee shall pay the entire cost of
the repair of such damage.  Lessee shall promptly give Lessor written notice of
any damage caused by Lessee, its agents, employees, customers, licensees, or
invitees.  Lessee shall further provide Lessor prompt notice of any defective
condition in or about the Premises that becomes known to Lessee, but Lessee's
failure to provide such notice shall not constitute a Default.  Lessor to the
extent reasonably practical, shall endeavor to conduct such maintenance and
repairs in such a manner so as to minimize any inconvenience to Lessee.

19

--------------------------------------------------------------------------------



5.02.2-LESSEE'S RIGHT TO MAINTAIN OR REPAIR

(a)       If within thirty (30) days following written notice by Lessee, Lessor
fails or refuses to perform any maintenance or repair to the Premises required
of Lessee by virtue of the provisions of this Lease, or to repair or replace any
damage to the Building, or in the event of emergency maintenance or repairs,
upon such written notice as is reasonable or available under the circumstances,
Lessee may, in its sole discretion, cause all required maintenance, repairs, or
replacements to be made.  Lessor shall pay Lessee, within ten (10) days
following Lessor’s delivery to Lessee of written invoice therefor, all
reasonable costs incurred plus interest on such amount at the rate equal to
eight percent (8%) per annum from the date such expense is incurred until
repaid.  Should fail to pay such invoice within thirty (30) days from receipt
thereof, Lessee shall have the right thereafter to deduct the amount of such
expenditures from subsequent Rent until Lessee shall have recovered same.

(b)       Lessee shall also have the same right of self-help and offset
respecting Lessor’s obligations concerning reconfiguration of the Remote
Facility as set forth in Section 3.01 (b).

20

--------------------------------------------------------------------------------



5.03 - ALTERATIONS BY LESSEE

Lessee shall not make any alterations, additions or improvements in or to the
Premises without the prior written consent and approval by Lessor of plans
therefor and the contractors performing such work, which consent and approval
shall not be unreasonably withheld, conditioned or delayed.  Notwithstanding the
foregoing, with respect to carpeting, painting and other alterations, additions
or improvements in or to the Premises that (a) are non-structural in nature
(i.e. do not involve changes to the structural elements of the Building,
including without limitation, all partition walls in the Premises), and (b) do
not involve changes to the Building’s systems, including without limitation, the
electrical, plumbing, and HVAC system), Lessee need not obtain Lessor’s prior
written consent but must notify Lessor in writing no less than five (5) business
days prior to the commencement of any such alterations. All alterations,
additions, and improvements made by Lessor or Lessee in and to the Premises
(except furniture, fixtures and equipment not permanently attached to the
Building or the Premises or any part thereof) and all carpet and draperies
installed upon the Premises by Lessor or Lessee shall remain upon and be
surrendered without charge to Lessor with the Premises upon the expiration or
termination of this Lease.  As a condition to Lessor’s consent to any proposed
alterations, Lessor reserves the right in its sole discretion to require the
delivery of engineer certificates, lien waivers and subordinations, permits and
licenses, certificates of insurance or performance bonds, as it deems
appropriate.  Upon completion of such alterations, Lessee shall deliver
contractor’s affidavits and full and final waivers of lien and receipted bills
covering all labor and materials expended and used in connection with the
alterations.  All of Lessee’s alterations, including alterations not requiring
Lessor’s consent, are to be completed in a good and workmanlike manner, with
grades of materials commensurate with those used throughout the Building and in
accordance with all applicable laws and ordinances.  If any lien of any
mechanic, laborer or supplier or any other lienholder is filed against the
Building, the Premises or any other part of the real property upon which the
Building is located, arising out of Lessee’s alterations, then within thirty
(30) days, Lessee shall have such lien released of record or deliver to Lessor a
bond in a form, content, amount, and issued by a surety satisfactory to Lessor
in its sole discretion.

21

--------------------------------------------------------------------------------



5.03.1 - FIXTURES AND EQUIPMENT

(a)       At or before the termination or expiration of this Lease, Lessee shall
remove from the Premises its movable personal property, trade fixtures
(including the ATM equipment and the safe deposit boxes) and any Lessee’s
additions that Lessor agreed were removable upon termination at the time of
their installation by Lessee; provided, however, that Lessee shall at its own
expense repair any damage or injury to the Premises resulting from such
removal.  All permanent fixtures and other improvements, additions or
installations (including the vault and the Remote Facility System) shall become
the property of Lessor and be surrendered with the Premises upon expiration or
termination of this Lease.

(b)       Lessee shall at the expiration of the Lease Term surrender possession
of the Premises to Lessor in good repair, broom clean condition, reasonable wear
and tear and damage by casualty excepted.

5.04 - ALTERATIONS BY LESSOR

Lessor may make repairs, changes or additions to the structure, systems,
facilities and equipment in the Premises where necessary to serve the Premises
or the Building.  Lessor may also make changes, alterations, or additions to any
part of the Building not forming part of the Premises.

5.04.1 - ALTERATIONS BY LESSOR -- COMMON AREAS

Subject to compliance by Lessor with the provisions of Section 5.04, Lessor
reserves the right in its sole discretion to redesign, redecorate, change,
rearrange, alter, reconstruct, relocate, modify, expand, reduce, or supplement
any and all of the facilities designed for the common use and convenience of all
tenants of the Building, including without limitation, parking areas, driveways
and other common areas, so long as access to the Premises (including the Remote
Facility) and use of such common areas are not adversely affected thereby.  In
connection with any such activity and construction, Lessor may erect temporary
scaffolds and other aids to construction on the exterior of the Premises;
provided, that, access to the Premises shall not be denied to Lessee and that
there shall be no encroachment upon the interior of the Premises. Lessor shall
have the right to close the common areas or any portion thereof (including
without limitation, all roadways, driveways, access ways, sidewalks, parking
areas and facilities now or hereafter located on the land on which the Building
is located) at such times and in such manner as is necessary or appropriate in
Lessor's sole opinion, to prevent their dedication as public rights-of-way or
streets.  Lessor shall maintain the common areas as, at the time in question,
are in accordance with good and generally accepted standards of operation of
Class B office towers in Mobile, Alabama.

22

--------------------------------------------------------------------------------



6.01-INSURANCE BY LESSOR

(a)       Lessor shall maintain property damage and public liability insurance
against such perils and in such amounts as Lessor may from time to time
determine are consistent with coverage which is now, or may in the future be,
considered prudent for similar income producing property situated in the same
general geographic area as the Building or which any mortgagee or creditor of
Lessor requires Lessor to carry.  The named insured on all policies of insurance
maintained by Lessor shall be Lessor and, if required, any mortgagee or creditor
of Lessor.  The cost of all such insurance maintained by Lessor shall be a part
of the Operating Costs.

(b)       The property damage insurance required to be carried by Lessor
pursuant to subsection (a) above shall also include coverage for the Leasehold
Improvements, including the Remote Facility System, the proceeds of which shall
be used to fulfill Lessor’s obligations under Section 6.04 herein.  Upon request
of Lessee, but no more frequently than annually, Lessor shall confirm to Lessee
the coverage required in this subsection (b).

6.02-INSURANCE BY LESSEE

(a)       During the Lease Term, Lessee shall fully and completely insure all of
its personal property located in the Premises against damage by fire, extended
coverage, vandalism, water damage, and sprinkler leakage in an amount selected
by Lessee which shall, in any event, be adequate to satisfy any co-insurance
requirements of the policies providing such insurance.  In addition, Lessee
shall also maintain with respect to the Premises, comprehensive public liability
insurance, with minimum limits of $2,000,000.00 for injury or death to any one
person and $2,000,000.00 for injury or death to more than one person for any one
accident or other occurrence, and $2,000,000.00 with respect to property damage.

23

--------------------------------------------------------------------------------



(b)       Lessee shall maintain the insurance coverage required herein with a
company or companies reasonably acceptable to Lessor and qualified to do
business in the jurisdiction in which the Premises are located.  The
comprehensive public liability insurance shall name Lessor as an additional
insured.  Lessee shall deliver certificates of insurance indicating the
above-specified coverage to Lessor upon the commencement of the Lease Term, and
continuing evidence of such coverage annually.  If such insurance is carried
under a blanket policy, Lessee agrees to deliver to Lessor a proper certificate
of such insurance, signed by the insurer.  Such insurance policy or policies
shall provide that it (they) cannot be canceled without at least thirty (30)
days prior written notice to Lessor.

6.03-INDEMNITY

(a)       Lessee shall indemnify and hold harmless Lessor from all loss, claim,
demand, damage, liability, or expense, including without limitation, attorneys'
fees, resulting from (i) Lessee’s use and occupancy of the Premises and (ii) any
injury to or death of any person or any loss of or damage to any property caused
by or resulting from any act, omission or negligence of Lessee or any officer,
employee, agent, contractor, licensee, guest, invitee or visitor of Lessee in or
about the Premises or the Building.  In no event shall Lessee be liable for any
punitive or consequential damages incurred by Lessor.  Lessor shall not be
liable for any loss or damage to person, property or Lessee's business sustained
by Lessee, or other persons, which may be caused by the Building or the
Premises, or any appurtenances thereto, being out of repair or by the bursting
or leakage of any water, gas, sewer, or steam pipe, or by theft, or by any act
of neglect of any tenant or occupant of the Building or of any other person, or
by any other cause whatsoever, unless caused by the gross negligence or willful
misconduct of Lessor.

24

--------------------------------------------------------------------------------



(b)       To the extent possible under the Constitution of the State of Alabama,
Lessor shall indemnify Lessee, its agents, and employees and hold Lessee, its
agents, and employees harmless from and against any and all claims, demands,
causes of action, losses, liabilities, judgments, expenses, and damages to the
extent the same (i) are caused by the willful misconduct or gross negligence of
Lessor or its authorized representatives in or about the Building or (ii) arise
from any accident, injury or damage to any person or property occurring in or
about the Common Areas that is caused by or resulting from any act or negligence
of Lessor or any officer, employee, agent or contractor of Lessor, except to the
extent that such accident, injury, or damage is caused by the acts or negligence
of Lessee or an officer, employee, agent or contractor of Lessee.  In no event
shall Lessor be liable to Lessee for any punitive or consequential damages
incurred by Lessee, including without limitation, damages for loss of business.

6.04-DESTRUCTION

(a)       If any fire or other casualty (whether insured or uninsured) renders
all or a substantial portion of the Building or any portion of the Premises
untenantable, Lessor shall within thirty (30) days after the occurrence of such
damage or within such additional time as is necessary in the event of major
catastrophe, estimate the length of time that will be required to Substantially
Complete the repair and restoration and shall by written notice given within
said time advise Lessee of such estimate ("Lessor’s Estimate Notice").  If
Lessor estimates that the amount of time required to Substantially Complete such
repair and restoration will exceed two hundred seventy (270) days from the date
such damage occurred, then Lessor, or Lessee, if all or a substantial portion of
the Premises is rendered untenantable or reasonable access to the Premises is
denied, shall have the right to terminate this Lease effective immediately upon
giving written notice to the other at any time within thirty (30) days after
delivery of Lessor’s Estimate Notice; provided, that, if Lessor so chooses,
Lessor's Estimate Notice may also include and  constitute such notice of
termination, provided the time to complete the repair and restoration meets the
stated criterion.

25

--------------------------------------------------------------------------------



(b)       Unless this Lease is terminated as provided in the preceding
subparagraph, Lessor shall proceed with due diligence to repair and restore the
Building and/or the Premises and Leasehold Improvements (including the Remote
Facility System) to the condition existing prior to such casualty, subject to
reasonable delays for insurance adjustments and also subject to zoning laws and
building codes then in effect.  Lessee shall not be entitled to terminate this
Lease if such repairs and restoration are not in fact completed within the time
period estimated by Lessor so long as Lessor shall proceed with due diligence to
complete such repairs and restoration.  Lessor shall have no liability to Lessee
if such repairs and restoration are not in fact completed within the time period
estimated by Lessor; provided, that, so long as Lessee’s acts, omissions or lack
of cooperation do not constitute a material reason for the delay, Lessee shall
be entitled to two (2) days free rent for each day during the period that
commences on the 270-day deadline and ends when the Premises are ready for
Lessee’s occupancy for the conduct of its business therein.  Furthermore, if the
Premises are not ready for Lessee’s occupancy for the conduct of its business
therein within one (1) year from the date such damage occurred and Lessee’s
acts, omissions or lack of cooperation do not constitute a material reason for
the delay, then Lessee shall have the right to terminate this Lease.

(c)       If the Premises or the Building is damaged by a casualty but neither
is rendered substantially untenantable, then Lessor shall proceed to repair and
restore the Building or the Premises and Leasehold Improvements to the condition
existing prior to such casualty with all due diligence.

(d)       Lessee acknowledges that Lessor shall be entitled to the full proceeds
of any insurance coverage carried by Lessor, for damages to the Premises and the
Leasehold Improvements, and Lessee shall be entitled to those proceeds of
Lessee's insurance carried for its own personal property and equipment which
would be removable by Lessee upon termination.

(e)       If the Premises or the Building is damaged so as to substantially
impair Lessee’s use thereof and such damage occurs during the last twelve (12)
months of the Lease Term, either Lessee or Lessor shall have the right to
terminate this Lease effective immediately upon written notice thereof to the
other within thirty (30) days after the date of such casualty.

26

--------------------------------------------------------------------------------



6.04.1 - RENT ABATEMENT

If all or any part of the Premises are rendered untenantable by fire or other
casualty and this Lease is not terminated, Base Rent shall abate for that
portion of the Premises that is untenantable on a per diem basis from the date
of the casualty until and to the extent that Lessee is no longer so prevented
from using such portion of the Premises as a result of such casualty.

7.01-LESSEE SIGNS

In addition to the building signage rights granted Lessee in Section 9.08
hereinafter, Lessee shall have the right to place and maintain Lessee’s standard
identification and logo signage in the elevator lobbies of each floor of the
Premises, at the exterior and interior entrances of that portion of the Premises
located on the first floor, and at the Remote Facility.

8.01-EVENTS OF DEFAULT

The occurrence of any one of the following events shall constitute a default
(“Default”) under this Lease by Lessee:

(a)       Failure of Lessee to make any payment of Rent or other required
payment when due if such failure continues for a period of fifteen (15) days
after the date when due.  Lessor agrees to provide written notice of a Default
under this subsection; provided, that Lessor shall not be required to give such
written notice more than three (3) times during any twelve (12) month period.

(b)       Failure of Lessee to comply with any provision of this Lease other
than the events set forth in subsection 8.01 (a) above, with such failure
continuing for twenty (20) days after sending of written notice by Lessor to
Lessee specifying the nature of non-compliance by Lessee with reasonable
particularity; provided, however, if the nature of Lessee's default is such that
more than twenty (20) days are reasonably required for its cure, Lessee shall
not be in default if Lessee immediately commences or has commenced such cure and
thereafter diligently proceeds to cure such default to completion within ninety
(90) days.

(c)       The making of an assignment or general arrangement for the benefit of
creditors by Lessee or any guarantor of Lessee's obligations under this Lease.

27

--------------------------------------------------------------------------------



(d)       The filing by Lessee or any guarantor of Lessee's obligations under
this Lease of a petition under any section or chapter of the present Federal
Bankruptcy Code (or foreign equivalent) or amendment thereto or under any
similar law or statute of the United States (or foreign country) or any state
(or province) thereof, or the failure to obtain  the dismissal, within thirty
(30) days after the filing, of an involuntary petition of bankruptcy or
insolvency against Lessee or guarantor of Lessee's obligations under this Lease.

(e)       The appointment of a receiver or trustee for all or substantially all
the assets of Lessee or any guarantor of Lessee's obligations under this Lease.

(f)       The attachment, execution or other judicial seizure of any of Lessee's
assets located in the Premises or of Lessee's interest in this Lease and such
attachment, execution or other judicial seizure is not discharged within thirty
(30) days.

(g)       The taking by Lessee or any guarantor of Lessee’s obligations under
this Lease of steps to dissolve or liquidate its business.

8.02- REMEDIES IN EVENT OF DEFAULT

Upon the occurrence of Default, Lessor shall have the option to do any one or
more of the following after ten (10) days advanced written notice to Lessee:

8.02.1 - TERMINATION OF LEASE

Lessor may terminate this Lease, in which event Lessee shall immediately
surrender the Premises to Lessor.  If Lessee shall fail to do so, Lessor may
without notice and prejudice to any other remedy available, enter and take
possession of the Premises and remove Lessee or anyone occupying the Premises
and its personal property without being liable for any claim for damages.  If
Lessor elects to terminate this Lease, Lessee shall pay all Rent past due and
shall be entitled to damages in the amount of the Net Present Value (as defined
below) of the Rent that would have become due and payable during the remainder
of the Lease Term (excluding unexercised Renewal Terms).  "Net Present Value" as
used in this Section shall mean the amount discounted to net present value by a
discount rate equal to one percentage point above the discount rate then in
effect at the Federal Reserve Bank located nearest to the Premises.

28

--------------------------------------------------------------------------------



8.02.2 - RELETTING OF PREMISES

(a)       Lessor may enter upon and take possession of the Premises as agent of
Lessee without terminating this Lease and without being liable for any claim for
damages.  Lessor may relet the Premises and may make any suitable alterations to
or refurbish the Premises, or both, or change the character or use of the
Premises.  Lessor shall not be required to relet the Premises (i) to any tenant
which Lessor may consider objectionable, or (ii) for any use or purpose (A)
other than that specified in this Lease or (B) that Lessor may reasonably
consider injurious to the Premises.

(b)       Lessor may relet all or any portion of the Premises alone or in
conjunction with other portions of the Building for a term longer or shorter
than the Lease Term at a rental rate greater or less than the then current
rental rate provided in this Lease and upon such other terms (including without
limitation, the granting of concessions) as Lessor solely determines to be
acceptable.  If Lessor elects to reenter and relet all or any portion of the
Premises, Lessor shall be entitled to recover as damages immediately, (i) the
costs of reentry and reletting including without limitation the cost of any
cleanup, refurbishing, removal of Lessee's property and fixtures, expenses from
Lessee's failure to quit the Premises and to leave them in the required
condition, any remodeling costs, attorneys' fees, court costs, brokers'
commissions, advertising costs, and (ii) the difference between the Rent and all
of Lessee's other obligations under this Lease and the actual Rent received by
Lessor from the Premises from time to time during the period commencing with the
date of the Default and continuing through the end of the Lease Term.

(c)       No such reentry or taking possession of the Premises shall be
construed as an election on Lessor's part to terminate this Lease unless a
written notice of such intention is given to Lessee.  Lessor’s inability to
relet the Premises shall not release Lessee's liability for Rent or damages.  If
Lessor elects to enter and relet the Premises, Lessor may at any time thereafter
elect to terminate this Lease for Lessee's Default.  If Lessor takes possession
of the Premises, Lessor shall have the right to rent any other available space
in the Building before reletting or attempting to relet the Premises.

29

--------------------------------------------------------------------------------



8.02.3 - LESSOR’S RIGHT TO SUE MORE THAN ONCE

Lessor may sue periodically to recover damages during the period corresponding
to the remainder of the then-current term of this Lease, and no action by Lessor
for damages shall bar a later action by Lessor for damages subsequently
accruing.

8.02.4 - REMEDIES CUMULATIVE

The remedies, as set forth herein and available to Lessor because of the Default
of Lessee, shall be in addition to and shall not exclude any other remedy
available to Lessor under this Lease or applicable law.

8.02.5 - WAIVER OF REDEMPTION RIGHTS

Lessee for itself and on behalf of any and all persons claiming through or under
it, including without limitation, creditors of all kinds, does hereby waive and
surrender all right and privilege which they or any of them might have under or
by reason of any present or future law, to redeem the Premises or to have a
continuance of this Lease for any portion of its remaining Lease Term after
having been dispossessed or ejected from the Premises by process of law or under
the terms of this Lease or after the termination of this Lease as herein
provided.

9.01—WAIVER

(a)       No provisions of this Lease shall be deemed to have been waived unless
such waiver is in writing and is signed by the party entitled to such right of
waiver.  Forbearance by Lessor to enforce one or more of the remedies herein
provided upon a Default shall not be deemed or construed to constitute a waiver
of such Default.  Lessor's receipt of Rent with knowledge of a Default by Lessee
of any term or condition of this Lease shall not be deemed or construed to
constitute a waiver of such Default.

(b)       Lessor's failure to enforce against Lessee or any other tenant of the
Building any of the rules or regulations made by Lessor shall not be deemed a
waiver of such rules or regulations.  No act or thing done by Lessor, its agents
or employees during this Lease Term shall be deemed an acceptance of a surrender
of the Premises and no agreement to accept a surrender of the Premises shall be
valid unless it is in writing and is signed by Lessor.  The delivery of keys to
any of Lessor's agents or employees shall not serve to terminate this Lease or
surrender the Premises.  No payment by Lessee or receipt by Lessor, of a lesser
amount than the Rent due shall be deemed to be other than on account of the
earliest stipulated Rent, nor shall any endorsement or statement on any check or
any letter accompanying a payment as Rent be deemed an accord and
satisfaction.  Lessor may accept such check or payment without prejudice to
Lessor's right to recover the balance of such Rent or pursue any other remedy
available to Lessor.

30

--------------------------------------------------------------------------------



9.02 - HOLDING OVER

(a)       Lessee shall surrender possession of the Premises immediately upon the
expiration or earlier termination of this Lease.  If Lessee shall continue to
occupy or possess the Premises after such expiration or termination without the
consent of Lessor, then Lessee shall be a tenant at will.  If Lessor has
consented to such holdover in writing, Lessee shall be a tenant from
month-to-month.  All the terms, provisions and conditions of this Lease shall
apply to the tenancy at will or the month-to-month tenancy except those terms,
provisions and conditions pertaining to the Lease Term, and except that the
rental shall be immediately adjusted upward upon the expiration or earlier
termination of this Lease to equal one hundred fifty percent (150%) of the
Rental for the Premises in effect under this Lease on the day immediately prior
to the date of the expiration or earlier termination of this Lease.

The month-to-month tenancy may be terminated by Lessor or Lessee upon fifteen
(15) days prior notice to the non-terminating party.  In the event that Lessee
fails to surrender the Premises upon such expiration or earlier termination or
upon demand if Lessee is occupying the Premises pursuant to a tenancy at will,
then Lessee shall indemnify and hold Lessor harmless against all losses or
liability resulting from or arising out of Lessee's failure to surrender the
Premises.  This includes, but is not limited to, any amounts required to be paid
or damages incurred due to the loss of any tenant or prospective tenant who was
to have occupied the Premises after said termination pursuant to a binding lease
between Lessor and such other tenant or expiration and any related attorneys'
fees and brokerage commissions.

31

--------------------------------------------------------------------------------



(b)       No payment of money by Lessee to Lessor after the termination of this
Lease by Lessor or after the giving of any notice of termination to Lessee by
Lessor, which Lessor is entitled to give Lessee under this Lease, shall
reinstate, continue or extend the Lease Term or shall affect any such notice
given to Lessee prior to the payment of such money.  It is agreed that after the
service of such notice or the commencement of any suit by Lessor to obtain
possession of the Premises, Lessor may receive and collect when due any and all
payments owed by Lessee under this Lease and otherwise exercise its rights and
remedies. The making of any such payments by Lessee shall not waive such notice
or in any manner affect any pending suit or judgment obtained.

9.03- - REMOVAL OF PROPERTY

If Lessee shall fail to remove any of its property of any nature from the
Premises or the Building at the termination of this Lease or when Lessor has the
right of re-entry, Lessor may, at its option, immediately remove and store said
property without liability for loss or damage, such storage to be for the
account of and at the expense of Lessee.  In the event that Lessee shall not pay
the cost of storing any such property within thirty (30) days of written notice
by Lessor to Lessee of any estimated or actual cost of such storage, Lessor may
at its option sell, or permit to be sold, any or all such property at public or
private sale, in such manner and at such times and places as Lessor, in its sole
discretion, may deem proper, without notice to Lessee.  The proceeds of such
sale may be applied (i) to the cost and expense of such sale, including without
limitation, reasonable attorneys' fees actually incurred; (ii) to the payment of
the cost for storing such property; (iii) to the payment of any other sums that
may then be or thereafter become due Lessor from Lessee under any of the terms
of this Lease; and (iv) the balance, if any, to Lessee.

9.04 - NOTICES

All notices or other communications between the parties shall be in writing and
shall be delivered to Lessor at the appropriate address set forth in Section
1.01 and to Lessee at its address in the subject building by personal delivery,
commercially recognized overnight courier, or prepaid United States registered
or certified mail, return receipt requested.  If any notice is delivered in
person or by overnight courier, such notice shall be deemed duly given upon
receipt.  If any notice is delivered by United States registered or certified
mail, return receipt requested, such notice shall be deemed duly given upon
receipt thereof.  Lessor and Lessee may from time to time by written notice to
the other designate another address for receipt of future notices.

32

--------------------------------------------------------------------------------



9.05 – ATTORNEYS’ FEES

If either party is required to institute suit or other legal proceedings against
the other party to enforce its rights or the obligations of the other party
under this Lease, and if either party obtains a final judgment against the other
party, the non-prevailing party agrees to pay all reasonable costs, expenses,
attorneys’ fees and other litigation expenses incurred by the prevailing party
attributable to the enforcement of the prevailing party’s rights or the
non-prevailing party’s obligations under this Lease.  Notwithstanding the
foregoing, in the event of any default under this Lease, the defaulting party
shall pay all the expenses and attorneys' fees incurred by the other party in
connection with such default, whether or not any litigation is commenced.

9.06 - RELATIONSHIP OF PARTIES

Nothing contained in this Lease shall create any relationship between Lessor and
Lessee other than that of landlord and tenant.  It is acknowledged and agreed
that Lessor does not in any way or for any purpose become a partner of Lessee in
the conduct of Lessee's business or a joint venturer or a member of a joint or
common enterprise with Lessee.

9.07 - SEVERABILITY

The illegality, invalidity or unenforceability of any term, condition, or
provision of this Lease shall in no way impair or invalidate any other term,
condition, or provision of this Lease.  All such other terms, conditions, and
provisions shall remain in full force and effect.

9.08 - BUILDING NAME

(a)       Lessee and Lessor agree that the name of the Building shall be the RSA
BankTrust Building for long as Lessee is a tenant in the Building.  The design
and location for such Building name signage are shown on Exhibit F attached
hereto.  The signage shall be fabricated for illumination and installed at
Lessor’s cost and expense.  The maintenance and energy costs of such signage
shall be included in the Operating Costs for the Building.

33

--------------------------------------------------------------------------------



(b)       Moreover, in the event that Lessee’s trade name should change, the
name of the Building shall also be changed to substitute Lessee’s new trade name
for the previous trade name.  The cost and expense of removal and replacement of
such new signage shall be at Lessee’s expense.

9.09 - BROKERAGE COMMISSIONS

It is agreed and understood that Lessor shall be responsible for paying a
commission to John Toomey & Company, Inc. The amount of the commission shall be
four percent (4%) of the gross Base Rents for the entire term of the lease. Said
commission shall be paid ½ upon full execution and ½ once Lessee moves into RSA
BankTrust Building.

10.01 - AUTHORIZATION TO SIGN LEASE

Each individual executing this Lease on behalf of Lessee represents and warrants
that he/she is duly authorized to execute and deliver this Lease on behalf of
Lessee in accordance with Lessee's limited liability partnership registration
statement and partnership agreement or a duly adopted resolution of Lessee's
partners, and that this Lease is binding upon Lessee in accordance with its
terms.  Lessee shall concurrently with its execution of this Lease deliver to
Lessor, upon its request a certified copy of such limited liability partnership
registration statement and partnership agreement or resolution of its partners
authorizing the execution of this Lease.

10.02 - FORCE MAJEURE

(a)       Except for Lessor’s obligations under subsection 1.03 of this Lease,
Lessor shall not be required to perform any term, condition or covenant within
the time required in this Lease so long as such performance is delayed or
prevented by acts of God, strikes, lockouts, material or labor restrictions by
any governmental authority, civil riot, floods, or any other cause not
reasonably within the control of Lessor, and which, by the exercise of due
diligence, Lessor is unable, wholly or in part, to prevent or overcome.

(b)       Lessee shall not be required to perform any term, condition or
covenant in this Lease (excluding the payment of Rent) so long as such
performance is delayed or prevented by acts of God, strikes, lockouts, material
or labor restrictions by any governmental authority, civil riot, floods, and
which, by the exercise of due diligence, Lessor is unable, wholly or in part, to
prevent or overcome.

34

--------------------------------------------------------------------------------



10.03 - GOVERNING LAW

This Lease shall be governed by, construed and enforced in accordance with the
laws of the State of Alabama.

10.04 - MUTAL WAIVER OF SUBROGATION  

Notwithstanding anything set forth in this Lease to the contrary, Lessor and
Lessee each expressly, knowingly, and voluntarily waive and release any and all
right of recovery, claim, action, or cause of action, against the other and its
respective agents, officers and employees, for any damage to its properties and
loss of business (specifically including without limitation, loss of rent by
Lessor and business interruption by Lessee) as a result of the acts or omissions
(specifically including without limitation, negligence and intentional
misconduct) of the other party, or the other party’s agents, officers and
employees, which claims are covered by the insurance required to be maintained
by the parties pursuant to the terms of this Lease or other insurance as either
party may carry at the time of an occurrence.  In addition, all insurance
policies carried by either party covering the Building, the Premises, or the
property in the Premises (including without limitation, contents, fire, and
casualty insurance) shall expressly waive any right on the part of the insured
against the other party for damage to its properties and loss of business as a
result of the acts or omissions of the other party or the other party’s agents,
officers and employees; or in the alternative, Lessor and Lessee shall each, on
or before the Commencement Date obtain and keep in full force and effect at all
times thereafter a waiver of subrogation from its insurer concerning the
property, rent loss, and business interruption insurance maintained by it for
the Building, the Premises, and the property located in the Premises.

35

--------------------------------------------------------------------------------



10.05 - SUBORDINATION

(a)       Lessee agrees to subordinate this Lease to any ground lease, mortgage,
deed of trust, security agreement, assignment of lease or other security
instrument encumbering the Premises, and all renewals, modifications,
consolidations, replacements and extensions thereof (“Fee Mortgage”) hereafter
created upon the Premises, but Lessee agrees that any ground lessor, mortgagee
or beneficiary under a Fee Mortgage, and its successors and assigns (“Fee
Mortgagee”), shall have the right at any time to subordinate such Fee Mortgage
to this Lease.  Lessee agrees upon demand to execute such further instruments
subordinating this Lease as Lessor may reasonably request.  Notwithstanding the
foregoing, as a condition to Lessee's obligation to subordinate hereunder,
Lessor shall obtain and furnish to Lessee a subordination, non-disturbance and
attornment agreement (the "Non-Disturbance Agreement") executed by Fee Mortgagee
providing that Lessee's possession of the Premises will not be disturbed so long
as Lessee continues to perform its obligations under this Lease and accepts Fee
Mortgagee as its landlord as provided below, Lessor represents to Lessee that as
of the date of the execution and delivery of this Lease, there is no Fee
Mortgage.

(b)       Subject to the terms of the Non-Disturbance Agreement, Lessee confirms
that if by reason of a default under any Fee Mortgage, Fee Mortgagee or its
successor or assignee in interest becomes Lessor hereunder, Lessee shall attorn
to and shall recognize such Fee Mortgagee or its successor or assignee as
Lessee's landlord under this Lease, provided that such successor in interest (i)
shall assume and perform the Lessor’s obligations under this Lease so long as
such successor owns the Building; (ii) shall not be bound by any payment of Rent
for more than the current month to any prior Lessor; (iii) shall not be liable
for damages for any previous act or omission by any prior landlord under this
Lease; and (iv) shall not have any obligation with respect to any security
deposited under this Lease unless such security has been physically delivered to
the party succeeding to the interest of Lessor. Lessee shall execute and
deliver, at any time and from time to time, upon request of Lessor or of Fee
Mortgagee, any instrument which may be reasonably necessary or appropriate to
evidence such attornment.  Lessee waives the provisions of any statute or rule
of law now or hereafter in effect which may give or propose to give Lessee any
right or election to terminate this Lease or to surrender possession of the
Premises in the event any proceeding is brought by Fee Mortgagee to acquire
Lessor's interest hereunder.

36

--------------------------------------------------------------------------------



11.01 – OPTION AND RIGHT OF FIRST REFUSAL

 (a)       Lessee shall have the option (the “Option”), exercisable at any time
during the Term, to lease the 24th floor of the Building (the “Expansion Space”)
upon the same terms and conditions that apply to the Premises (specifically
including without limitation, the Rent on the per rentable square foot basis
that is applicable to the Premises), provided the Expansion Space is not at such
time subject to a bona fide lease to another tenant.  In the event Lessee should
exercise the Option, the parties will within thirty (30) days from date of such
notice enter into and execute an amendment to this Lease which will incorporate
the Expansion Space into and as a part of the Premises as provided in subsection
(e) of this Section 9.15.

(b)       Lessor also agrees that at any time prior to the end of the Lease
Term, if Lessor receives a bona fide letter of intent from a prospective third
party tenant acceptable to Lessor (the “Proposal”) to lease the Expansion Space,
Lessor shall notify Lessee in writing of the lease term and the portion of the
Expansion Space to be leased pursuant to the Proposal, and Lessee shall have the
right (the “Right of First Refusal”) within thirty (30) days from the date
of  receipt of notice of the Proposal and Lessor's notice to Lessee to advise
Lessor in writing that Lessee agrees to lease that portion of the Expansion
Space contained in the Proposal (the “Offer Space”), which notice shall
constitute a binding obligation to lease the Offer Space in its present
condition upon the terms and conditions that apply to the Premises (specifically
including without limitation, Rent on the per rentable square foot basis that is
applicable to the Premises), except as modified by this Section.  Failure by
Lessee to notify Lessor of its exercise of the Right of First Refusal within the
time specified shall be deemed an election by Lessee not to exercise its Right
of First Refusal with respect to such Proposal.  The Right of First Refusal
shall not terminate until the entire Expansion Space has been included in the
Premises pursuant to this Section.

(c)       So long as the Expansion Space is encumbered by the Right of First
Refusal, any leasehold interest granted in favor of a third party in accordance
with this Section within the Expansion Space shall not exceed a five (5) year
term, including option or renewal terms, and Lessor shall use its best efforts
to obtain the right to relocate such tenant in such lease agreement.

37

--------------------------------------------------------------------------------



(d)       Lessee's obligation to pay Rent on any additional leased premises
added pursuant to the terms of this Section (the “Additional Premises”) shall
commence on the date which is the earlier of (i) six months from the date that
exclusive possession of the Expansion Space (or applicable portion thereof) is
delivered to Lessee or (ii) thirty (30) days from the date of the issuance of
the certificate of occupancy for the applicable portion of the Expansion
Space.  If Lessee exercises the Option or the Right of First Refusal, Lessor
shall contribute to the cost of Lessee’s improvement of such space at the rate
of $65.00 per rentable square foot of such improved space provided, however,
that Lessor’s contribution shall be amortized over the Initial Term by
multiplying the contribution times a fraction, the numerator of which is the
number of calendar months and portion thereof remaining in the Initial Term as
of the date(s) of the exercise of the option(s) by Lessee, and the denominator
of which is the total number of months in the Initial Term.  Construction of
Lessee’s improvements shall be performed in accordance with the provisions of
Section 5.03, and Lessor shall cooperate with Lessee in providing access to the
Building and the Expansion Space for Lessee’s contractors and material
suppliers.

(e)       Upon the exercise of either the Option or the Right of First Refusal,
all rental obligations of Lessee contained in this Lease, including without
limitation, the definition of “Lessee’s Share” shall be adjusted to reflect the
increase in the area of the Premises.  Prior to delivery of possession, Lessor
and Lessee shall execute an amendment to this Lease reflecting and confirming
the addition to the Premises of the Additional Premises, the additional Base
Rent caused thereby, the change in Lessee’s Share caused thereby and any other
revisions necessary due to the addition of the Additional Premises to the
Premises and providing that all other terms and conditions of this Lease shall
apply to the Additional Premises.

(f)       It is understood and agreed by the parties hereto that Lessee cannot
exercise the Option or the Right of First Refusal under this Section during any
period of time that there exists an uncured Default.  In no event shall the
occurrence of a Default extend the time period that Lessee has to exercise such
right.

38

--------------------------------------------------------------------------------



11.02 – MEMORANDUM OF LEASE

Upon request of Lessee, Lessor shall promptly execute a memorandum of this lease
in substance and form mutually agreed to by the parties, suitable for recording
in the public records of Mobile County, Alabama.




[Signatures on Following Pages]

39

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Lessor and Lessee have caused this Lease to be dated as of
the date first set forth above and to be duly executed and delivered.

 

LESSOR:

  The Teachers' Retirement System of Alabama  

By: /s/ David G. Bronner

David G. Bronner, Secretary-Treasurer     The Employees' Retirement System of
Alabama  

By: /s/ David G. Bronner

David G. Bronner, Secretary-Treasurer    

/s/ Lindy J. Beale

Legal Counsel for Lessor for Form






STATE OF ALABAMA

)

COUNTY OF MONTGOMERY

)

I, the undersigned authority, a Notary Public in and for said County in said
State, hereby certify that David G. Bronner, whose name as Secretary-Treasurer
of The Teachers' Retirement System of Alabama, an instrumentality of the State
of Alabama, and The Teachers’ Retirement System of Alabama, an instrumentality
of the State of Alabama, is signed to the foregoing instrument, and who is known
to me, acknowledged before me on this day that, being informed of the contents
of said instrument, he, as such officer and with full authority, executed the
same voluntarily for and as the act of said instrumentalities.

Given under my hand and official seal this the 25th day of August, 2010.




 

/s/ Sandra Churchwell

Notary Public

AFFIX SEAL

My commission expires:  June 23, 2014

40

--------------------------------------------------------------------------------





 

LESSEE:

  BankTrust     By:

/s/ W. Bibb Lamar

W. Bibb Lamar Chairman and CEO





STATE OF ALABAMA

)

COUNTY OF MOBILE

)

I, the undersigned authority, a Notary Public in and for said County in said
State, hereby certify that W. Bibb Lamar, whose name as Chairman and CEO of
BankTrust, an Alabama banking corporation, is signed to the foregoing
instrument, and who is known to me, acknowledged before me on this day that,
being informed of the contents of said instrument, he/she, as such he and with
full authority, executed the same voluntarily for and as the act of said
BankTrust.

Given under my hand and official seal this the 19th day of August, 2010.




 

/s/ Carolyn Peterson

Notary Public

AFFIX SEAL

My commission expires:  September 11, 2011

41

--------------------------------------------------------------------------------



EXHIBIT B

WORK LETTER

This Work Letter is attached to and made a part of that certain Office Lease
Agreement dated                            , 2010 (the “Lease”) between The
Teachers' Retirement System of Alabama, an instrumentality of the State of
Alabama, and The Employees' Retirement System of Alabama, an instrumentality of
the State of Alabama, (collectively, “Lessor”), and BankTrust, an Alabama
banking corporation (“Lessee”).

To induce Lessee to enter into the Lease (which is hereby incorporated by
reference to the extent that the provisions of this Work Letter may apply
thereto) and in consideration of the mutual covenants hereinafter contained,
Lessor and Lessee mutually agree as follows:

1.        DEFINITIONS.  The terms defined in this Paragraph 1, for all purposes
of this Work Letter, shall have the meanings herein specified, and, in addition
to the terms defined herein, the definitions in the Lease shall also apply to
this Work Letter.

1.1       “Construction Contract” shall mean the agreement to be entered into
between Lessor and the Project Contractor for performance of the Leasehold
Improvements in accordance with the Construction Documents.

1.2       “Construction Documents” shall mean the plans, specifications and
working drawings prepared by the Project Designer based upon the Preliminary
Plans.

1.3       “Leasehold Improvements” shall mean the items which are supplied,
installed and finished by Lessor for Lessee pursuant to this Work Letter.

1.4       “Lessor's Contribution” shall mean all costs incurred in connection
with the Leasehold Improvements from start to finish for the design,
construction, inspection and completion of the Premises in accordance with the
Construction Documents and as otherwise necessary to complete the Leasehold
Improvements for Lessee’s full use of the Premises without additional work being
required to be performed by Lessee.

1

--------------------------------------------------------------------------------



1.5       “Lessor’s Work” shall mean the building standard items which are
supplied, installed and finished by Lessor, according to building standard
specifications and which complete the Premises to Shell Condition, ready for
construction of the Leasehold Improvements by Lessor.

1.6       “Preliminary Plans” shall mean the schematic layout and finish
descriptions that serve as the basis for the preparation of Construction
Documents.

1.7       “Project Contractor” shall mean the general contractor to be selected
by Lessor to construct and install the Leasehold Improvements.

1.8       “Project Designer” shall mean Goodwyn Mills & Cawood.

1.9       “Shell Condition” shall mean the Substantial Completion of the
Premises with the following improvements: (a) unfinished insulated outside walls
and unfinished concrete floors; (b) building standard power supplied to panels
provided on floors; (c) HVAC ducts completed for core loop on each floor of the
Building, (d) main elevator lobby of the Building; (e) vertical transportation
for contractors and subcontractors to perform Lessee's Work; and (f) sprinkler
risers on each floor of the Building.

1.10      “Substantial Completion” is defined in Section 1.03(c) of the Lease.

2.        SUITE DESIGN.

The Project Designer has prepared the Preliminary Plans and they have been
approved by Lessor and Lessee.  A description of the Preliminary Plans
(including alternates as provided therein) is set forth on Exhibit A attached
hereto.

2

--------------------------------------------------------------------------------



3.        COMPLETION OF THE PREMISES.

3.1       All work involved in completion of Lessor’s Work and the Leasehold
Improvements shall be paid for by Lessor (applying Lessor’s Contribution
thereto), and shall be carried out by the Project Contractor in accordance with
the Construction Documents and under the sole direction of Lessor.  Lessee shall
cooperate with Lessor and Project Contractor to promote the efficient and
expeditious completion of such work.   

3.2       If there are any changes in the Leasehold Improvements requested by
Lessee and if such change requires the issuance of a change order, each such
requested change must receive the prior written approval of Lessor, not to be
unreasonably withheld.  To the extent the change order increases the cost of the
Construction Contract, including any costs to Lessor for architects’ and
engineers’ fees, such costs shall be paid for by Lessee; provided however,
Lessee shall not be responsible for the cost of any change in the Leasehold
Improvements on account of any failure of the Construction Documents to conform
to the Preliminary Plans.

3.3       Under no circumstances whatsoever will Lessee or Lessee’s authorized
representative ever alter or modify or in any manner disturb any system or
installation of the Building, including, but not limited to, Central plumbing
system, Central electrical system, Central heating, ventilating and air
conditioning systems, Central fire protection and fire alert systems, Central
building maintenance systems, Central structural systems, elevators and anything
located within the Central core of the Building.  Only with Lessor’s express
written permission and under direct supervision of Lessor or Project Contractor
shall Lessee or Lessee’s authorized representative alter, add to or modify, or
in any manner disturb any Branch of any system or installation of the Building
that is located within the Premises, including, but not limited to, Branch
plumbing system, Branch electrical system, Branch heating, ventilating and air
conditioning system, and Branch fire protection and alert system (for the
purposes of this Section 3.2, “Central” shall be defined as that portion of any
Building system or component which is within the core and/or common to and/or
serves or exists for the benefit of other tenants in the Building, and shall
include without limitation, main fire loops on each floor of the Building and
duct work to the VAV box; and “Branch” shall be defined as that portion of any
Building system or component which serves to connect or extend Central systems
into the Premises).

3

--------------------------------------------------------------------------------



Lessor shall insure that all design, construction and installation conforms to
the requirements of applicable building, plumbing, electrical and fire codes and
the requirements of any authority having jurisdiction over or with respect to
such work, as such codes and requirements may from time to time be amended,
supplemented, changed or interpreted.  

IN WITNESS WHEREOF, Lessor and Lessee have executed this Work Letter as of the
day and year first above written.

[Signatures on Following Pages]





4

--------------------------------------------------------------------------------





 

LESSOR:

  The Teachers' Retirement System of Alabama  
By:_____________________________________ David G. Bronner, its
Secretary-Treasurer     The Employees' Retirement System of Alabama  

By: ____________________________________

David G. Bronner, its Secretary-Treasurer    

______________________________________

Legal Counsel for Lessor



STATE OF ALABAMA

)

COUNTY OF ___________________

)

 I, the undersigned authority, a Notary Public in and for said County in said
State, hereby certify that David G. Bronner, whose name as Secretary-Treasurer
of The Teachers' Retirement System of Alabama, an instrumentality of the State
of Alabama, and The Teachers’ Retirement System of Alabama, an instrumentality
of the State of Alabama, is signed to the foregoing instrument, and who is known
to me, acknowledged before me on this day that, being informed of the contents
of said instrument, he, as such officer and with full authority, executed the
same voluntarily for and as the act of said instrumentalities.

Given under my hand and official seal this the __________ day of
__________________, 2010.

 

______________________________________

Notary Public

AFFIX SEAL

My commission expires:  _________________________________________

5

--------------------------------------------------------------------------------





 

LESSEE:

  BankTrust   By:

_______________________________________

W. Bibb Lamar Chairman and CEO



STATE OF ALABAMA        )
COUNTY OF MOBILE         )

I, the undersigned authority, a Notary Public in and for said County in said
State, hereby certify that W. Bibb Lamar, whose name as chairman and CEO of
BankTrust, an Alabama banking corporation is signed to the foregoing instrument,
and who is known to me, acknowledged before me on this day that, being informed
of the contents of said instrument, he, as such officer and with full authority,
executed the same voluntarily for and as the act of said corporation.

Given under my hand and official seal this the ________ day of _____________,
2010.

 

__________________________________________________

Notary Public

AFFIX SEAL

My commission expires:  _______________________________________

6

--------------------------------------------------------------------------------



EXHIBIT C

Operating Costs Exclusions

(a)       Cost incurred in connection with the original construction of the
Building or any expansion of or addition thereto;

(b)       Legal fees incurred in connection with the original development,
refinancing, lease or sale of the Building, real estate leasing and brokerage
commissions and other fees paid with respect to Lessor’s leasing activities, and
advertising and marketing expenses;

(c)       Costs for which Lessor is fully reimbursed by any specific tenant or
specific occupant of the Building or from any other third party or would have
been reimbursed through proceeds of insurance had Lessor maintained the
insurance coverages that it is required to maintain under the terms of this
Lease;

(d)       Any bad debt loss, rent loss or reserves for bad debts or rent loss;

(e)       Expenses of extraordinary services provided to other tenants in the
Building which are made available to Lessee at cost or for which Lessee is
separately charged;

(f)       Costs associated with the operation of the business of the entity that
constitutes Lessor, as the same are distinguished from the costs of operating
the Building, and costs of debt service, selling, syndicating, financing,
mortgaging or hypothecating any of Lessor's interest in the Building;

(g)       The wages and benefits of any employee who does not devote
substantially all of his or her time to the Building unless such wages and
benefits are allocated to reflect the actual time spent on operating and
managing the Building vis-a-vis time spent on matters unrelated to operating and
managing the Building;

--------------------------------------------------------------------------------



(h)       Amounts paid as ground rental by Lessor;

(i)       Costs, including permit, license and inspection costs, incurred with
respect to the installation of tenant improvements made for tenants in the
Building or incurred in connection with renovations, improvements or decorations
that are solely for the benefit of  other tenants or occupants of the Building;

(j)       Any compensation paid to clerks, attendants or other persons in
commercial concessions or other vending operations located in any parking area
or garage;

(k)       Costs incurred by Lessor due to the violation by Lessor or by any
tenant of the Building of the terms and conditions of any lease of space in the
Building;

(l)       Costs related to Lessor's gross negligence;

(m)       Any management fee in excess of four percent (4%) of the aggregate of
gross receipts of all base rent, additional rent and other pass-through costs
collected in connection with the Building or any management fee payable to
Lessor or a subsidiary, parent or affiliate of Lessor unless such entity is
organized for the purpose of managing the Building and operated as a separate
business; and

(n)      Real estate or personal property ad valorem taxes accruing during the
Lease Term for so long as the Lessor named in this Lease is the owner of the
Building and the land on which it is situated, or such property is otherwise
exempt from taxation.

--------------------------------------------------------------------------------



EXHIBIT D

Rules and Regulations

1. In no event shall Lessee make any structural alterations or alterations to
the exterior windows to the Leased Premises. 2. The rights of each Lessee in the
entrances, corridors, elevators and escalators servicing the Building are
limited to ingress and egress from such Lessee’s premises for the Lessee and its
employees, licensees and invitees, and no Lessee shall use, or permit the use
of, the entrances, corridors, escalators or elevators for any other purpose. No
Lessee shall encumber or obstruct, or permit the encumbrance or obstruction of,
any of the sidewalks, plazas, entrances, corridors, escalators, elevators, fire
exits or stairways of the Building and the public facilities, as well as
facilities furnished for the common use of the Lessees. 3. Lessor may refuse
admission to the Building outside of Business Hours on Business Days to any
person without proper ID or not known to security in charge or not having a pass
issued by Lessor or the Lessee whose premises are to be entered or not otherwise
properly identified, and Lessor may require all persons admitted to or leaving
the Building outside of Business Hours on Business Days to provide appropriate
identification. During any invasion, riot, public excitement or other commotion,
Lessor may limit access to the Building by closing the doors or otherwise for
the safety of the Lessees and protection of property in the Building. 4. Only
Lessor or persons approved by Lessor shall be permitted to furnish to the
Premises janitorial services. 5. No awnings or other projections shall be
attached to the outside walls of the Building. No curtains, blinds, shades or
screens which are different from the standards adopted by Lessor for the
Building shall be attached to or hung in, or used in connection with, any
exterior window or, in the case of a multi-tenant floor, the door of the
premises of any Lessee, without the prior written consent of Lessor. Such
curtains, blinds, shades or screens must be of appropriate quality, type, design
and color, and attached in the manner approved by Lessor. 6. No lettering, sign,
advertisement, notice or object shall be displayed on the exterior windows or,
in the case of a multi-tenant floor, the exterior doors, or on the outside of
any Lessee's premises, without the prior written consent of Lessor. In the event
of the violation of the foregoing by any Lessee, Lessor may remove the same
without any liability, and may charge the expense incurred in such removal to
the Lessee violating this rule. 7. The sashes, sash doors, skylights, windows
and doors that reflect or admit light and air into the halls, passageways or
other public places in the Building shall not be covered or obstructed by any
Lessee, nor shall any bottles, parcels or other articles be placed on the window
sills or on the peripheral air conditioning enclosures, if any. 8. No showcases
or other articles shall be put in front of or affixed to any part of the
exterior of the Building, nor placed in the halls, corridors or vestibules. 9.
No bicycles, vehicles, animals, fish or birds of any kind shall be brought into
or kept in or about the premises of any Lessee or the Building. 10. No noise,
including, without limitation, music or the playing of musical instruments,
recordings, radios or television, which, in the reasonable judgment of Lessor,
might disturb other Lessees in the Building, shall be made or permitted by any
Lessee. Nothing shall be done or permitted in the premises of any Lessee which
would impair or interfere with the use or enjoyment by any other Lessee of any
space in the Building. 11. No Lessee, nor any Lessee's contractors, employees,
agents, visitors or licensees, shall at any time be into or keep upon the
premises or the Building any inflammable, combustible, explosive, or otherwise
hazardous or dangerous fluid, chemical, substance or material. 12. Additional
keys for a Lessee's premises and toilet facilities shall be procured only from
Lessor and paid for by Lessee at Lessor’s actual cost. Each Lessee shall, upon
the termination of its tenancy, turn over to Lessor all keys of stores, offices
and toilet rooms, either furnished to, or otherwise procured by, such Lessee.



--------------------------------------------------------------------------------





13. All removals, or the carrying in or out of any safes, freight, furniture,
packages, boxes, crates or any other object or matter of any description must
take place during such hours and in such elevators, and in such manner as Lessor
or its agent may reasonably determine from time to time. The persons employed to
move safes and other heavy objects shall be reasonably acceptable to Lessor and,
if so required by law, shall hold a Master Rigger's license. Arrangements will
be made by Lessor with any Lessee for moving large quantities of furniture and
equipment into or out of the Building. 14. Lessor shall have the right to
prohibit any advertising or identifying sign by any Lessee which, in Lessor's
reasonable judgment, tends to impair the reputation of the Building or its
desirability as a building for others, and upon written notice from Lessor, such
Lessee shall refrain from and discontinue such advertising or identifying sign.
15. Lessor shall have the right to prescribe the weight and position of safes
and other objects of excessive weight, and no safe or other object whose weight
exceeds the lawful load for the area upon which it would stand shall be brought
into or kept upon any Lessee's premises. If, in the reasonable judgment of
Lessor, it is necessary to distribute the concentrated weight of any heavy
object, the work involved in such distribution shall be done at the expense of
the Lessee and in such manner as Lessor shall determine. 16. Lessor, its
contractors, and their respective employees shall have the right to use, without
charge thereof, all light, power and water in the premises of any Lessee while
cleaning or making repairs or alterations in the premises of such Lessee. 17. No
premises of any Lessee shall be used for lodging of sleeping or for any immoral
or illegal purpose. 18. The requirements of Lessees will be attended to only
upon application at the office of the Building. Employees of Lessor shall not
perform any work or do anything outside of their regular duties, unless under
special instructions from Lessor. 19. Canvassing, soliciting and peddling in the
Building are prohibited and each Lessee shall cooperate to prevent the same. 20.
Lessee shall not cause or permit any unusual or objectionable fumes, vapors or
odors to emanate from the Premises which would annoy other Lessees or create a
public or private nuisance. No cooking shall be done in the Premises except as
is expressly permitted in the Lease or by consent of Lessor. 21. Nothing shall
be done or permitted in any Lessee's premises, and nothing shall be brought into
or kept in any Lessee's premises, which would impair or interfere with any of
the Building's services or the proper and economic heating, ventilating, air
conditioning, cleaning or other servicing of the Building or the premises, nor
shall there be installed by any Lessee any ventilating air conditioning, or
electrical or other equipment of any kind which, in the reasonable judgment of
Lessor, might cause any such impairment or interference. 22. No acids, vapors or
other materials shall be discharged or permitted to be discharged into the waste
lines, vents or flues of the Building which may damage them. The water and wash
closets and other plumbing fixtures in or serving any Lessee's premises shall
not be used for any purpose other than the purposes for which they were designed
or constructed; and no sweepings, rubbish, rags, acid or other foreign
substances shall be deposited therein. In addition, no illegal materials shall
be discharged which may damage the building or the environment. 23. All entrance
doors in each Lessee's premises shall be left locked and all windows shall be
left closed by the Lessee when the Lessee's premises are not in use. 24. Hand
trucks not equipped with rubber tires and side guards shall not be used within
the Building. In addition no hand truck, equipment, or deliveries will be
allowed in the passenger elevators. 25. All windows in each Lessee's premises
shall be kept closed, and all blinds therein above the ground floor shall be
lowered as reasonably required because of the position of the sun, during the
operation of the Building air-conditioning system to cool or ventilate the
Lessee's premises.



--------------------------------------------------------------------------------





26. If the Premises is or becomes infested with vermin solely as a result of any
misuse or neglect of the Premises by Lessee, its agents, employees, visitors or
licensees, Lessee shall at Lessee's expense cause the same to be exterminated
from time to time to the reasonable satisfaction of Lessor and shall employ such
exterminators and such exterminating company or companies as shall be designated
by Lessor, or if none is so designated as reasonably approved by Lessor. 27.
Pallet jacks are not to be used without prior approval of the Building Manager.
28. To the extent there is a conflict between the provisions contained in the
Lease and these rules, the provisions of the Lease shall govern and control.


Rental Remittance
Rent is due and payable in advance to the RSA Investment Accounting Offices.  As
a courtesy, statements detailing rent and tenant charges are sent to each tenant
during the middle of the month for the following month’s Rent due.  All checks
should be made payable to the RSA Building Expense Fund and mailed to The
Retirement Systems of Alabama, Attn: Heather Smith, P.O. Box 302150, Montgomery,
AL 36130-2150.  Rent not paid in a timely manner shall be subject to a late
charge.

Security Measures
A life safety system is provided in accordance with applicable federal, state
and local laws.  The system includes fire alarm, emergency generators for
elevator and emergency light service, stair pressurization, etc.

Vendor/Contractor Access
There may be circumstances in which a Lessee will require vendors or contractors
to perform work in your suite during non-business hours.  Written approval is
required from the Building Manager.  In such instances, please provide written
notification to Building Management including:

 

●

The company name

●

Names of all people who will be doing the work

●

Date(s) the work will be performed

●

Time the contractor will arrive and depart

●

Description of the work being done

Arrangements must be made by the tenant to provide vendor with access to their
premises.

Solicitation
Solicitation is not allowed in the building or on the building premises.  Please
notify building management immediately (see page 6 for phone number) if you
notice a solicitor within the Building.  Report as much specific information
about the person’s appearance and behavior as you can.  Building staff will
attempt to locate the person as quickly as possible and escort them off the
premises.

Theft
Report any suspected theft, no matter how small to Building Management
immediately.  You may also notify the Police Department or the proper
authorities.  The building’s insurance policy does not cover the theft of
tenant’s personal belongings.  Personal property insurance is the responsibility
of each tenant.

Incident Reports
As a building policy you are to report the details of any accident, theft, or
injury that occurs on the premises.  Please notify the Building Manager’s Office
as soon as an incident occurs so we can follow up with the appropriate record
taking.  We appreciate your cooperation in answering any questions the building
staff may have pertaining to the incident.

--------------------------------------------------------------------------------



Suite Security Measures
Security often involves common sense.  Because any building system is only as
effective as the people relying on it, we encourage you to review these security
reminders to help you avoid unnecessary loss and problems within your suite.

1. When you secure your premises at the end of the business day, lock all doors
and then verify that they are properly locked. We recommend securing your suite
entry door after 5 p.m. even if people are working late. 2. Do not leave
personal property in clear view. 3. Notify the Building Manager or security
guard (see page 6 for numbers) immediately if you notice a suspicious person
loitering in or about your premises. Be suspicious of any person who enters or
approaches your suite and when confronted makes excuses that they’re lost or
looking for another company. 4. Offices are most vulnerable during lunch time
and right before closing. At these times, there is often a lot of movement, and
people are frequently away from their desks. 5. Occasionally examine your
wastebasket contents at the end of the day to see if any equipment or valuables
have been secreted for removal later. 6. Put serial numbers on all business
equipment and record in a safe place to aid police in locating the equipment if
it is stolen. 7. If an employee is terminated for any reason, consider changing
your cylinders on the lock, resetting any safe or vault combinations they may
have been entrusted with and canceling any security access codes through
building security. 8. Keys kept on a key ring should never have an identifying
tag. If they are lost, they may easily be used by thieves to access your
property. 9. If your firm will be closed when the rest of the building is
normally open, arrange for building personnel to have your mail and papers
collected. A stack of newspapers outside your suite door is a clear signal that
the premises are not occupied. 10. No deliveries shall be made on the sidewalk
or corridors of the building. 11. Never leave your reception area unattended
when your suite entry door is unlocked. 12. Consider having routine background
checks done on prospective employees as an additional precaution.

